           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ANTHONY J. WILLIAMS,
      Plaintiff,
v.                                                 Case No. 1:19-cv-92-AW-GRJ
A. ALFONSO, et al.,
     Defendants.
_______________________________/
                            ORDER OF DISMISSAL

      This case is before the Court upon the Magistrate Judge’s Report and

Recommendation dated August 9, 2019 (ECF No. 7). No objections have been filed.

      I have determined that the Report and Recommendation should be adopted.

Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation (ECF No. 7) is

adopted and incorporated by reference in this Order.

      2.    The Clerk shall enter a judgment that says: “This case is dismissed for

failure to prosecute and failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. § 1915A.”

      3.    The Clerk shall close the file.

      SO ORDERED on October 10, 2019.


                                       s/ Allen Winsor
                                       United States District Judge
